Citation Nr: 1015618	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-14 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran, Veteran's son


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1953 to 
February 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

As a preliminary matter, during a March 2006 hearing, the 
Veteran testified that he had previously filed a claim for 
service connection for a heart disorder 30-40 years 
previously.  However, no record of any such claims exists, 
and on the Veteran's application for benefits filed in 
December 2002, the Veteran indicated that he had never filed 
a claim with the VA.  Accordingly, the present claim is 
considered an original claim for service connection for a 
heart disorder. 

In March 2009, this matter was remanded to schedule the 
Veteran to appear before a Travel Board hearing.  A Travel 
Board hearing was held before the undersigned Veterans Law 
Judge in February 2010. 

This matter must be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, to ensure 
compliance with applicable law.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Board has determined that this matter must be remanded 
for further development of the record.  The Board emphasizes 
that although it provides the following summary of the 
record, it presently expresses no opinion on the merits of 
this matter.


The record suggests that the Veteran may have had rheumatic 
fever as a child.  In various early documents of record, it 
was indicated that the Veteran may have then developed 
rheumatic heart disease.  Reading the record broadly and in a 
light most favorable to the Veteran, the Veteran contends 
that his period of service aggravated this disorder.  
Alternatively, the Veteran and various pleadings have 
suggested that heart disease was incurred as a direct result 
of active military service, i.e., without consideration of 
aggravation of a disorder which preexisted service.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (VA has fundamental 
authority to decide a claim in the alternative).
 
The Veteran served on active duty from November 1953 to 
February 1954.  The record indicates that he separated from 
service because of a medical disqualification due to 
rheumatic heart disease.  No additional information is given.  
However, the present record suggests that the Veteran was in 
sound physical condition at the time he entered active 
military duty, without rheumatic heart disease upon entry 
into service.  

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132 (West 
2002); 38 C.F.R. § 3.304(b) (2009).

In this matter, the Veteran's service entrance examination is 
not of record, and is presumed unavailable.  Because there is 
no service entrance examination, there is no "noting" of a 
defect or disorder which existed at the time he entered 
active military duty.  The sole in-service indicator of any 
medical complaint is a January 1954 entry compiled by the 
Surgeon General's Office, indicating that the Veteran then 
had some manifestation of inactive mitral valvulitis.     



The Veteran has reported that he completed eight weeks of 
basic training with no complications.  He then returned home 
for a short leave.  When he returned to training, he was 
running "double time" and his heart began fluttering and 
his body began to shake.  The Veteran was sent to the 
hospital at that time.  

The Veteran further testified that he did not experience 
problems with tachycardia prior to his period of service.  He 
also acknowledged that he had a history of rheumatic fever as 
a child but did not advise the military of this history upon 
entry into service.  The Veteran was discharged from service 
for a pre-existing medical condition of rheumatic heart 
disease.  

The question therefore becomes whether there is clear and 
unmistakable (obvious or manifest) evidence which 
demonstrates that a cardiac disease existed prior to military 
service.  
  
VA's General Counsel has held that to rebut the presumption 
of sound condition, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See VAOPGCPREC 3- 2003; see also Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).


Presently, the only evidence of record which suggests that 
the Veteran had a pre-existent disorder are various letters 
dated in the 1970's, written by physicians during the 
Veteran's then-attempt to secure restricted job duties in 
civilian employment.  See letters dated July 1970 authored by 
Robert J. Smith, M.D.; and letters dated December 1976 and 
November 1978 by H.E. Fritz, M.D.  

The July 1970 letter from Dr. Smith states that the Veteran 
had acute rheumatic fever at the age of 5.  An examination in 
November 1968 revealed that the Veteran had aortic valve 
insufficiency and mitral valve insufficiency. Dr. Smith 
stated that this condition is caused by rheumatic fever.  

The December 1976 letter from Dr. Fritz states that in 
November 1951, he advised the Veteran not to play basketball 
in school because the Veteran was experiencing shortness of 
breath and pre-cordial discomfort.  This letter does not make 
reference to rheumatic fever or a heart disorder.  

Conversely, a March 2006 VA examiner found that there was no 
medically probative evidence that the Veteran had rheumatic 
fever as a child.  

Assuming that the state of the evidence remains as reviewed, 
and no evidence is submitted which indicates the Veteran was 
not in sound physical condition at the time he entered active 
service, the issue becomes whether the Veteran's currently 
diagnosed valvular heart disorder was caused by his period of 
service, or is related to the period of hospitalization for 
tachycardia during his active service.   

According to the Veteran's testimony and October 2006 lay 
statements from his siblings, the Veteran was able to perform 
physically demanding labor on a farm prior to his period of 
service.  When the Veteran returned to the farm on leave 
after his first eight weeks of basic training, he was still 
able to complete the physically demanding chores.  Upon the 
Veteran's return home after discharge, he testified  that he 
was only able to perform light farm work.  The Veteran did 
however, clarify that after his discharge he never performed 
physical duties in his civilian life that matched the 
physical demands of his service.  See Hearing transcript at 
20.  

The December 1976 letter from Dr. Fritz states that the 
Veteran was unable to work for a year following his period of 
service due to exaggerated shortness of breath.  

A November 1984 record from a psychologist records the 
following sequence of events, as reported by the Veteran.  
The Veteran dropped out of high school at 17 because he could 
no longer play basketball, due to heart murmurs associated 
with leaky valves associated with rheumatic fever he had 
contracted at age 6.  He then entered the military and was 
discharged after 89 days due to a heart disorder.  

After his discharge from service, the Veteran sold magazines 
across the country.  He then worked as a truck driver and 
later as a serviceman in a warehouse where he was responsible 
for maintenance of the building and its equipment.  His 
duties included oiling and lubing trucks, greasing dollies, 
stocking shelves, and yard work.  

In approximately 1964, the Veteran began working as a 
mechanic/welder.  He reported experiencing heart palpitations 
during that time period, but did not report them for fear of 
losing his job.  See report from George W. Tinker, Ph.D., 
dated November 1984.  

The Veteran developed a hernia in 1977 while moving steel 
beams.  See psychological report from James E. Lindeman, 
Ph.D., dated January 1986.  Specifically, the records 
indicate that he was lifting a bean (railroad tie) off a lift 
truck and was in the process of placing it along side the 
shop to stack iron beans on.  The records indicate that it 
was after that hernia that the Veteran was no longer able to 
perform heavy labor.  The Veteran then taught welding until 
he was unable to continue the prolonged standing required of 
the position. 

The Veteran submitted opinions from two medical providers in 
support of his claim.  The first letter is from Ron Overmyer, 
P.A.C.  Mr. Overmyer wrote the letter as a physician's 
assistant; however, he was formerly the Veteran's primary 
medical provider.  See Form 21-4138, dated April 13, 2006.  
Mr. Overmyer stated that the Veteran had rheumatic heart 
disease as a child.  He spent 13 weeks in service and was 
discharged after being hospitalized for uncontrollable 
tachycardia.  Mr. Overmyer opined 


"it is my particular clinical belief 
that in fact his rheumatic disease was 
somewhat stationary though consistently 
notable problem that was missed by 
military evaluation on his induction 
exam.  Any increases in any kind of 
overwork activity [] could centerly 
(sic) lead to the aggravation of his 
underlying valvular issues which can 
cause considerably (sic) cardiac 
malfunction.  Ischemia also needs to be 
considered in this situation however, it 
does not appear to be as much of a 
contributor to this situation as his 
underlying exposure to military service 
and now his new start of ongoing 
constant problems with palpitations 
since that point in time.  Therefore, it 
is my medical opinion that the stress of 
army training was likely responsibly for 
him having an increase in symptomatology 
and now having this lifelong difficulty 
due to the fact that is has aggravated 
the underlying valvular disease that was 
present."

In February 2010, the Veteran submitted a letter in support 
of Mr. Overmyer's opinion from Cynthia Gulick, D.O., a 
physician who had reviewed the Veteran's chart and Mr. 
Overmyer's letter.  Dr. Gulick endorsed Mr. Overmyer's 
opinion.

As noted, the Veteran underwent a VA examination in March 
2006.  The examiner reviewed a May 2002 echocardiogram along 
with the Veteran's claims file.  The examiner concluded that 
the May 2002 

"echo findings are not compatible with 
significant rheumatic heart disease.  
Specifically, the aortic and mitral 
valve disease was mild in 2002 and did 
not appear to be hemodynamically 
significant. Since valvular heart 
disease, including rheumatic disease, 
does not regress, it's very unlikely 
that 49 years earlier the valve 
abnormalities were present.  It is very 
unlikely therefore, that the patient was 
limited by valvular heart disease while 
in the service, and accordingly, it is 
unlikely that his service could cause a 
permanent decline in his cardiac 
condition.  Rather the present echo 
findings are most compatible with a 
cardiomyopathy caused by the subsequent 
development of coronary artery disease 
and hypertension."

The examiner also considered the statements of the Veteran's 
private physicians and the symptoms he allegedly experienced 
before, during, and after his period of service.  The 
examiner concluded 

"there were no electrocardiographic or 
radiographic data to support their 
claim.  It appears as though both 
physicians relied heavily upon history 
of rheumatic fever to make a diagnosis 
that is not supported by more 
technologically advanced tests.  
Therefore, without resorting to 
speculation, the present reviewer cannot 
determine the exact cause of these 
symptoms, but would emphasize that 
current findings are not compatible with 
the presence of a significant 
cardiomyopathy fifty years ago."  

The Veteran underwent another VA examination in October 2006.  
That examiner stated: "the echocardiogram findings are not 
compatible with significant rheumatic heart disease and are 
consistent with ischemic cardiomyopathy (likely related to 
his long tobacco use history), I concur with the 
cardiologist's exam that permanent exacerbation of the 
Veteran's symptoms did not occur as the result of his 
service."  

In order to properly determine if a grant of service 
connection is appropriate for the Veteran's disorder, the 
examiners must clarify their findings.  Because it has long 
been held that the statutory duty to assist requires a 
thorough and contemporaneous medical examination, especially 
in cases where there exists ambiguities and uncertainties 
relative to the claimed disorder, the Board must remand the 
claim for clarification.  See Shipwash v. Brown, 8 Vet. App. 
218, 222 (1995); see 38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will contact the Veteran 
and:

a. Ascertain if he has received any 
VA, non-VA, or other medical 
treatment for his heart disorder 
that is not evidenced by the 
current record.  The Veteran should 
be provided with the necessary 
authorizations for the release of 
any treatment records not currently 
on file.  The RO/AMC should then 
obtain these records and associate 
them with the claims folder.

b. Because the claim remains open, 
ascertain if he has any further 
information to provide regarding 
his heart disorder, given the 
evidence as reviewed above as to 
the presumption of soundness.

2.   Following a reasonable amount of 
time or upon the Veteran's response, the 
RO/AMC will:

a. Return the claims file to the 
examiners who conducted the March 
2006 and October 2006 VA 
examinations.  If they are not 
available, arrange for the Veteran 
to undergo a VA examination.  The 
examiner(s) shall opine as to 
whether the Veteran has a heart 
disorder that was caused by any 
incident of active service.  The 
following considerations will 
govern the examination:

i.	The claims folder and a copy 
of this remand will be 
reviewed by the examiner in 
conjunction with this 
examination, and the examiner 
must acknowledge such receipt 
and review in any report 
generated as a result of this 
examination.

ii.	The examiner shall consider 
the Veteran sound upon entry 
into service and shall 
consider the employment and 
medical history background as 
discussed in this remand.  

iii. 		After conducting any 
appropriate interviews and 
clinical testing, the examiner 
must respond to the following 
inquiries:

(1) Does the Veteran have a 
heart disorder caused by the 
Veteran's active military 
service.  In stating his or 
her opinion, the examiner must 
state the medical basis for 
any opinion expressed.  If the 
examiner is unable to state an 
opinion without a resort to 
speculation, he or she should 
so state.



(2) Is the Veteran's period of 
hospitalization during service 
for shortness of breath and 
tachycardia etiologically 
related to his currently 
diagnosed heart disorder.  

(3) In stating his or her 
opinion, the examiner must 
state the medical basis for 
any opinion expressed.  If the 
examiner is unable to state an 
opinion without a resort to 
speculation, he or she should 
so state.

3. Thereafter, the RO/AMC will 
readjudicate the issues of service 
connection for a heart disorder.  The 
RO/AMC must ensure that all directed 
factual and medical development as noted 
above is completed.  In the event that 
the examination reports do not contain 
sufficient detail, the RO/AMC must take 
any appropriate action by return of the 
report to the examiner for corrective 
action.  See 38 C.F.R. § 4.2.  If the 
benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
he and his representative, should be 
provided with an appropriate 
Supplemental Statement of the Case, and 
should be given an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).








 Department of Veterans Affairs


